THE    Ax-r       NEY      GENERAL.
                    ~FTExAS




Honorable Dean Martin               Opinion NO. c-296
County Attorney
Grayson County                      Re: Whether the County Judge's
Sherman, Texas                          permission has to be se-
                                        cured before seismograph
                                        blasts can be performed
                                        under the waters of Lake
Dear Mr. Martin:                        Texoma.
          Your recent letter asks the opinion of this office
in regard to the question stated by you as follows:
          'Doe8 the County Judge's permission
     necessarilyhave to be secured before any
     sefsmographblasts can be performed under
     the waters of Lake Texoma?
The question is asked with specific reference to Article 924,
Vernon@s Penal Code, which reads in part as follows:
          "It shall be unlawful for any person to
     place in any of the waters of this State any
     poison, lime, dynamite, nitroglycerin,giant
     powder OP other explosives or to place in such
     waters any drugs, substances or things deleter-
     ious to fish life for the purpose of catching
     or attempting to catch fish by the use of such
     substances or thlngs, or for any other purpose
     whatsoevers provided however that in event it
     becomes necessary to place any explosive in
     waters In connectionwith constructionwork>
     same may be authorizedby written order of
     the County Judge of the County where the work
     is to be done.
          In Attorney General's Opinion No. V-405 (lg&'), Article
924 of the Penal Code was held to be constitutional,and It was
further held that the said article applied to waters of the Gulf
of Mexico within the boundaries of the State of Texas.

                          -1415-
Ron. Dean Martin, page 2 (C- 296)


         On page seven of such opinion, we find the following
statement:
         "In amending the Act, /Article 924,
    V.P.CL7 the 44th Leglslaturcrather than
    enumerate the various kinds of waters, simply
    covered all waters by the term 'in any waters
    of this State.'"
And also this statement:
         "Obviouslya different rule applies to
    lands which have been leased'orwhich may be
    leased hereafter from the State. When the
    lessee in good faith decides he must determine
    how and where to construct a derrick, drilling
    rig, etc., upon such lands and .showsthat use
    of dynamite is necessary In connectionwith
    such work, the County Judge of the proper
    County may permit such use under the proviso
    in Article 924, V.P.C. It is commonly known
    that detail work must be accomplishedby ex-
    ploratory methods which sometimesrequire use
    of explosivesbefore a lessee can determine
    how and where to conduct actual construction
    and development operationson the lease he
    has purchased. Any of such operationsreasonably
    necessary in connectionwith good faith con-
    struction work could be permitted by the County
    Judge of the County in which the submerged land
    is located."
          We find no case law or statute which distinguishes
between a river of the State and a federally-constructedlake
in regard to the applicabilityof the provisions of Article
924, and agree with the above quoted rule In regard to leased
land, whether from the State or from private individuals, we
therefore conclude that the provlsions of Article 924 apply to
Lake Texoma, and that compliancemust be made with that provlaion
of the same requiring written order of the County Judge for the
placing of any explosives In the lake in connectionwith conatruc-
tlon work.
                    SUMMARY
         Permission of the County Judge of Grayson
    County must be secured before seismographblasts
    can be performed on land situated in Grayson
    County and submergedunder Lake Texoma.

                           -1416-
Hon. Dean Martin, page 3 (cp96)


                             Very truly yours,
                             WAGGONER CARR
                             Attorney Qeneral



                                   Edward P. Balding
                                   Asalstant
EPB:wb:mkh
APPROVED:
OPINION COMMITTEE
w&A   su&z,    Chairman
Sam Kelley
John Reeve8
V. F. Taylor
APPROVED FOR THE ATTORNEY CtENERAL
BY: Stanton Stone




                          -1417-